Title: To George Washington from Major General Benjamin Lincoln, 2 September 1778
From: Lincoln, Benjamin
To: Washington, George


          
            Dear General
            White Plains Sept. 2d 1778
          
          On consideration of the several questions proposed by your Excellency to the Council,
            the last evening, I beg leave to give it as my
            opinion—that the army ought to be immediately removed eastward—One 
            division of it consisting of a number sufficient fully to reinforce the troops in the
            Highlands and in conjunction with them be equal to the defence of that post to be
            marched to Danbury and there halted untill the designs of the enemy are better known
            than at present—And for the sake of convenient forage & dispatch the remainder
            of the army I think should move in two routs towards Providence to be halted on their
            march or proceed as the operations of the enemy shall make it necessary—Because it
            appears to me that if the enemy mean to act offensively, they have it in idea either to
            effect the possession of the Highlands on the North River Or the town of Boston our
            general Magazine for many stores & asylum for our ships of war or to seek
            & disband the army of the United States and that many advantages will result
            from this movement some of them are that we shall have it in our power hereby more
            speedily and effectually to counteract the designs of the enemy in general—secure the
            North River and the Highlands—possibly be in time to succour General Sulivan, in Case he
            be invested or to reduce the garrison on the Island of Rhode Island in conjunction with
            him on the return of Count d’Estaing’s fleet although the enemy may have received a
            reinforcement—have it in our power early to give support to the town of Boston, should
            it be invaded—and should the enemy mean to look up the army of the united States, we
            shall lead them into a strong country, and be encircled by our friend, and supported by
            a good militia—Though there may be many objections to a movement of this kind, indeed
            there are some in my own mind, yet I see none which out weigh the reasons in favor
            thereof. I am induced also to this measure because I see no probability of success
            should we attempt New York or any of the enemies posts in this vicinity.
          Considering the large number of teams now employed in transporting stores from the
            eastern States to this camp and the many which may be procured, I have no doubt but a
            full supply of bread for the army may easily be obtained. I have the honor to be Dear
            General with the greatest regard & esteem your Excelleny Most obt servant
          
            B: Lincoln
          
        